Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

  160930                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JOHN STANTON and ROBIN STANTON,                                                                     Richard H. Bernstein
           Plaintiffs-Appellees,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 160930
                                                                   COA: 345110
                                                                   St Clair CC: 18-000314-CK
  ANCHOR BAY SCHOOL DISTRICT and
  LEONARD WOODSIDE,
           Defendants,
  and

  SHERRY KENWARD,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the January 7, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2020
           t1116
                                                                              Clerk